Exhibit 10.2

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS NOTE AND
THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

BIO-KEY INTERNATIONAL, INC.

 

Form of Senior Secured
Convertible Promissory
Note due June 30, 2021

 

Note No. 2020-3 $1,811,250 Dated: June 29, 2020 (the “Issuance Date”)  

          

For value received, BIO-KEY INTERNATIONAL, INC., a Delaware corporation (the
“Maker” or the “Company”), hereby promises to pay to the order of Lind Global
Macro Fund, LP, a Delaware limited partnership (together with its successors and
representatives, the “Holder”), in accordance with the terms hereinafter
provided, the principal amount of ONE MILLION EIGHT HUNDRED ELEVEN THOUSAND TWO
HUNDRED FIFTY DOLLARS ($1,811,250) (the “Principal Amount”) plus any other
amounts owing pursuant to the terms hereof.

 

All payments under or pursuant to this Senior Secured Convertible Promissory
Note (this “Note”) shall be made in United States Dollars in immediately
available funds to the Holder at the address of the Holder set forth in the
Purchase Agreement (as hereinafter defined) or at such other place as the Holder
may designate from time to time in writing to the Maker or by wire transfer of
funds to the Holder’s account, instructions for which are attached hereto as
Exhibit A. The outstanding principal balance of this Note plus all accrued
interest thereon (if any) shall be due and payable on June 30, 2021 (the
“Maturity Date”) or at such earlier time as provided herein.

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE 1

 

1.1     Purchase Agreement. This Note has been executed and delivered pursuant
to the Securities Purchase Agreement, dated as of June 29, 2020 (as the same may
be amended from time to time, the “Purchase Agreement”), by and between the
Maker and the Holder. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth for such terms in the Purchase Agreement.

 

1.2     Interest. Except as set forth in Section 2.2, this Note shall not bear
interest.

 

1.3     Payment of Principal and Interest.

 

(a)     Principal Installment Payments.     Commencing on the day after the day
that is the four (4) month anniversary of the Issuance Date, the Maker shall pay
to the Holder the outstanding Principal Amount hereunder in monthly installments
(the “Monthly Payments”) on such date and each (1) month anniversary thereof, as
more particularly set forth in Schedule 1 attached hereto (each, a “Payment
Date”), until the Principal Amount has been paid in full prior to or on the
Maturity Date or, if earlier, upon acceleration, conversion or redemption of
this Note in accordance with the terms herein.

 

(b)     Prepayment.     At any time after the Issuance Date the Maker may repay
all (but not less than all) of the Outstanding Amount, upon at least ten (10)
days written notice of the Holder (the “Prepayment Notice”). If the Maker elects
to prepay this Note pursuant to the provisions of this Section 1.3(b), the
Holder shall have the right, upon written notice to the Maker (a “Prepayment
Conversion Notice”) within five (5) Business Days of the Holder’s receipt of a
Prepayment Notice, to convert up to twenty-five percent (25%) of the Outstanding
Amount (the “Maximum Amount”) at the Conversion Price, in accordance with the
provisions of Article 3, specifying the amount of the Outstanding Amount (up to
the Maximum Amount) that the Holder will convert (the amount to so convert being
hereinafter referred to as the “Conversion Amount”). Upon delivery of a
Prepayment Notice, the Maker irrevocably and unconditionally agrees to, within
five (5) Business Days of receiving a Prepayment Conversion Notice, and if no
Prepayment Conversion Notice is received, within ten (10) Business Days of
delivery of a Prepayment Notice: (i) repay the Outstanding Amount minus the
Conversion Amount set forth in the Prepayment Conversion Notice and (ii) issue
the applicable Conversion Shares to the Holder in accordance with Article 3. The
foregoing notwithstanding, the Maker may not deliver a Prepayment Notice with
respect to any Outstanding Amount that is subject to a Conversion Notice
delivered by the Holder in accordance with Article 3.

 

1.4     Payment on Non-Business Days. Whenever any payment to be made shall be
due on a day which is not a Business Day, such payment may be due on the next
succeeding Business Day.

 

1.5     Transfer. This Note may be transferred or sold, subject to the
provisions of Section 5.8 of this Note, or pledged, hypothecated or otherwise
granted as security by the Holder.

 

1.6     Replacement. Upon receipt of a duly executed and notarized written
statement from the Holder with respect to the loss, theft or destruction of this
Note (or any replacement hereof), or, in the case of a mutilation of this Note,
upon surrender and cancellation of such Note, the Maker shall issue a new Note,
of like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note.

 

2

--------------------------------------------------------------------------------

 

 

1.7     Use of Proceeds. The Maker shall use the proceeds of this Note as set
forth in the Purchase Agreement.

 

1.8     Status of Note and Security Interest. The obligations of the Maker under
this Note shall be senior to all other existing Indebtedness and equity of the
Company, other than Indebtedness owing to Versant under the Factor Documents
(which payment obligations shall be pari passu with the obligations under this
Note, and which Liens shall have the priority contemplated by the Intercreditor
Agreement). Upon any Liquidation Event (as hereinafter defined), the Holder will
be entitled to receive, before any distribution or payment is made upon, or set
apart with respect to, any Indebtedness of the Maker or any class of capital
stock of the Maker, an amount equal to the Outstanding Principal Amount plus all
accrued interest thereon (if any). For purposes of this Note, “Liquidation
Event” means a liquidation pursuant to a filing of a petition for bankruptcy
under applicable law or any other insolvency or debtor’s relief, an assignment
for the benefit of creditors, or a voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Maker.

 

1.9     Secured Note. The full amount of this Note is secured by the Collateral
(as defined in the Security Agreement) identified and described as security
therefor in the Amended and Restated Security Agreement dated as of June 29,
2020 (as amended and in effect from time to time, the “Security Agreement”) by
and between the Maker and the Holder.

 

1.10   Tax Treatment. The Maker and the Holder agree that for U.S. federal
income tax purposes, and applicable state, local and non-U.S. income tax
purposes, this Note is not intended to be, and shall not be, treated as
indebtedness. Neither the Maker nor the Holder shall take any contrary position
on any tax return, or in any audit, claim, investigation, inquiry or proceeding
in respect of Taxes, unless otherwise required pursuant to a final determination
within the meaning of Section 1313 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any analogous provision of applicable state, local or
non-U.S. law.

 

ARTICLE 2

 

2.1     Events of Default. An “Event of Default” under this Note shall mean the
occurrence of any of the events defined in the Purchase Agreement, and any of
the additional events described below:

 

(a)     any default in the payment of (i) the Principal Amount or accrued
interest (if any) hereunder when due; or (ii) liquidated damages in respect of
this Note as and when the same shall become due and payable (whether on a
Payment Date, the Maturity Date or by acceleration or otherwise);

 

(b)     the Maker shall fail to observe or perform any other covenant, condition
or agreement contained in this Note or any Transaction Document;

 

3

--------------------------------------------------------------------------------

 

 

(c)     the Maker’s notice to the Holder, including by way of public
announcement, at any time, of its inability to comply (including for any of the
reasons described in Section 3.6(a) hereof) or its intention not to comply with
proper requests for conversion of this Note into shares of Common Stock;

 

(d)     the Maker shall fail to (i) timely deliver the shares of Common Stock as
and when required in Section 3.2; or (ii) make the payment of any fees and/or
liquidated damages under this Note, the Purchase Agreement or the other
Transaction Documents;

 

(e)     default shall be made in the performance or observance of any material
covenant, condition or agreement contained in the Purchase Agreement or any
other Transaction Document that is not covered by any other provisions of this
Section 2.1;

 

(f)     at any time the Maker shall fail to have a sufficient number of shares
of Common Stock authorized, reserved and available for issuance to satisfy the
potential conversion in full (disregarding for this purpose any and all
limitations of any kind on such conversion) of this Note or upon exercise of the
Warrant;

 

(g)     any representation or warranty made by the Maker or any of its
Subsidiaries herein or in the Purchase Agreement, this Note, the Warrant or any
other Transaction Document shall prove to have been false or incorrect or
breached in a material respect on the date as of which made;

 

(h)     unless otherwise approved in writing in advance by the Holder, a Change
of Control shall be consummated;

 

(i)     the Maker or any of its Subsidiaries shall (A) default in any payment of
any amount or amounts of principal of or interest on any Indebtedness (other
than the Indebtedness hereunder), the aggregate principal amount of which
Indebtedness is in excess of $250,000 or (B) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders or beneficiary or beneficiaries of such Indebtedness to cause
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity;

 

(j)     the Maker or any of its Subsidiaries shall: (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property
or assets; (ii) make a general assignment for the benefit of its creditors;
(iii) commence a voluntary case under the United States Bankruptcy Code (as now
or hereafter in effect) or under the comparable laws of any jurisdiction
(foreign or domestic); (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors’ rights generally; (v) acquiesce in
writing to any petition filed against it in an involuntary case under United
States Bankruptcy Code (as now or hereafter in effect) or under the comparable
laws of any jurisdiction (foreign or domestic); (vi) issue a notice of
bankruptcy or winding down of its operations or issue a press release regarding
same; or (vii) take any action under the laws of any jurisdiction (foreign or
domestic) analogous to any of the foregoing;

 

4

--------------------------------------------------------------------------------

 

 

(k)     a proceeding or case shall be commenced in respect of the Maker or any
of its Subsidiaries, without its application or consent, in any court of
competent jurisdiction, seeking: (i) the liquidation, reorganization,
moratorium, dissolution, winding up, or composition or readjustment of its
debts; (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of it or of all or any substantial part of its assets in connection with
the liquidation or dissolution of the Maker or any of its Subsidiaries; or (iii)
similar relief in respect of it under any law providing for the relief of
debtors, and such proceeding or case described in clause (i), (ii) or (iii)
shall continue undismissed, or unstayed and in effect, for a period of
forty-five (45) days or any order for relief shall be entered in an involuntary
case under United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic) against the
Maker or any of its Subsidiaries or action under the laws of any jurisdiction
(foreign or domestic) analogous to any of the foregoing shall be taken with
respect to the Maker or any of its Subsidiaries and shall continue undismissed,
or unstayed and in effect for a period of forty-five (45) days;

 

(l)     the failure of the Maker to instruct its transfer agent to remove any
legends from shares of Common Stock and issue such unlegended certificates to
the Holder within three (3) Trading Days of the Holder’s request so long as the
Holder has provided reasonable assurances to the Maker that such shares of
Common Stock can be sold pursuant to Rule 144 or any other applicable exemption;

 

(m)     the Maker’s shares of Common Stock are no longer publicly traded or
cease to be listed on any Trading Market or the Investor Shares have not been
registered for resale under the 1933 Act pursuant to an effective Registration
Statement by October 31, 2020;

 

(n)     the Maker consummates a “going private” transaction and as a result the
Common Stock is no longer registered under Sections 12(b) or 12(g) of the 1934
Act;

 

(o)     there shall be any SEC or judicial stop trade order or trading
suspension stop-order or any restriction in place with the transfer agent for
the Common Stock restricting the trading of such Common Stock;

 

(p)     the Depository Trust Company places any restrictions on transactions in
the Common Stock or the Common Stock is no longer tradeable through the
Depository Trust Company Fast Automated Securities Transfer program;

 

(q)     the Company’s market capitalization is below $6.0 million for ten (10)
consecutive days; or

 

(r)     the occurrence of a Material Adverse Effect in respect of the Maker, or
the Maker and its Subsidiaries taken as a whole.

 

For the avoidance of doubt, any default pursuant to clause (i) above shall not
be subject to any cure periods pursuant to the instrument governing such
Indebtedness or this Note.

 

5

--------------------------------------------------------------------------------

 

 

2.2     Remedies Upon an Event of Default.

 

(a)     Upon the occurrence of any Event of Default that has not been remedied
within (i) two (2) Business Days of written notice thereof for an Event of
Default occurring by the Company’s failure to comply with Section 7.1(c) of the
Purchase Agreement, or (ii) ten (10) Business Days of written notice thereof for
all other Events of Default, provided, however, that there shall be no cure
period for an Event of Default described in Section 2.1(j) or 2.1(k), the Maker
shall pay interest on the Outstanding Principal Amount hereunder at an interest
rate per annum at all times equal to twelve percent (12%) per annum (the
“Default Interest Rate”) provided, to the extent any Event of Default results in
the acceleration of all or any portion of the amounts owing under this Note,
then the Default Interest Rate shall be increased, retroactive to the time such
Event of Default occurred, to the lesser of eighteen percent (18%) per annum and
the maximum rate permitted under applicable law; and (b) the Maker shall be
obligated to pay to the Holder the Mandatory Default Amount, which Mandatory
Default Amount shall be earned by the Holder on the date the Event of Default
giving rise thereto occurs and shall be due and payable on the earlier to occur
of the Maturity Date, upon conversion, redemption or prepayment of this Note or
the date on which all amounts owing hereunder have been accelerated in
accordance with the terms hereof. Accrued and unpaid interest (including
interest on past due interest) shall be due and payable upon demand.

 

(b)     Upon the occurrence of any Event of Default, the Maker shall, as
promptly as possible but in any event within one (1) Business Day of the
occurrence of such Event of Default, notify the Holder of the occurrence of such
Event of Default, describing the event or factual situation giving rise to the
Event of Default and specifying the relevant subsection or subsections of
Section 2.1 hereof under which such Event of Default has occurred.

 

(c)     If any Event of Default shall have occurred that has not been remedied
within (i) two (2) Business Days of written notice thereof for an Event of
Default occurring by the Company’s failure to comply with Section 7.1(c) of the
Purchase Agreement, or (ii) ten (10) Business Days of written notice thereof for
all other Events of Default, provided, however, that there shall be no cure
period for an Event of Default described in Section 2.1(j) or 2.1(k), the Holder
shall have the right, in its sole and absolute discretion, to declare all or any
portion of the Outstanding Amount immediately due and payable in cash (and to
the extent the Holder does not elect to declare the entire Outstanding Amount
immediately due and payable in cash, the Holder has the right to thereafter
declare all remaining amounts immediately due and payable in cash).  In
addition, upon the occurrence of an Event of Default described in Sections
2.1(j) or 2.1(k) hereof, all amounts owing under this Note shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Company. In connection with
such acceleration described herein, the Holder need not provide, and the Company
hereby waives, any presentment, demand, protest or other notice of any kind
(other than the Holder’s election to declare such acceleration unless such
acceleration is automatic as a result of the occurrence of an Event of Default
described in Sections 2.1(j) or 2.1(k) hereof), and the Holder may immediately
and without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law. 
Any acceleration may be rescinded and annulled by Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the Note
until such time, if any, as the Holder receives full payment pursuant to this
Section 2.2(c).  No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon. In addition, upon the
occurrence and during the continuation of an Event of Default that has not been
remedied within (i) two (2) Business Days of written notice thereof for an Event
of Default occurring by the Company’s failure to comply with Section 7.1(c) of
the Purchase Agreement, or (ii) ten (10) Business Days of written notice thereof
for all other Events of Default, provided, however, that there shall be no cure
period for an Event of Default described in Section 2.1(j) or 2.1(k), the
Holder, in its sole and absolute discretion, may exercise or otherwise enforce
any one or more of the Holder's rights, powers, privileges, remedies and
interests under this Note, the Purchase Agreements, the other Transaction
Documents and applicable law. No course of dealing or delay on the part of the
Holder shall operate as a waiver thereof or otherwise prejudice the rights of
the Holder. No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise. Upon the payment in full of all amounts owing hereunder
(including, without limitation, principal interest, the Mandatory Default Amount
and all other amounts owing hereunder), the Holder shall promptly surrender this
Note to or as directed by the Company. 

 

6

--------------------------------------------------------------------------------

 

 

ARTICLE 3

 

3.1     Conversion.

 

(a)     Voluntary Conversion. At any time and from time to time, subject to
Section 3.3, this Note shall be convertible (in whole or in part), at the option
of the Holder, into such number of fully paid and non-assessable shares of
Common Stock as is determined by dividing (x) that portion of the Outstanding
Principal Amount plus any accrued interest thereon that the Holder elects to
convert by (y) the Conversion Price then in effect on the date on which the
Holder delivers a notice of conversion, in substantially the form attached
hereto as Exhibit B (the “Conversion Notice”), in accordance with Section 5.1 to
the Maker. The Holder shall deliver this Note to the Maker at the address
designated in the Purchase Agreement at such time that this Note is fully
converted. With respect to partial conversions of this Note, the Maker shall
keep written records of the amount of this Note converted as of the date of such
conversion (each, a “Conversion Date”).

 

(b)     Conversion Price. The “Conversion Price” means $1.16, subject to
adjustment as provided herein.

 

3.2     Delivery of Conversion Shares. As soon as practicable after any
conversion in accordance with this Note and in any event within three (3)
Trading Days thereafter (such date, the “Share Delivery Date”), the Maker shall,
at its expense, cause to be issued in the name of and delivered to the Holder,
or as the Holder may direct, a certificate or certificates evidencing the number
of fully paid and non-assessable shares of Common Stock to which the Holder
shall be entitled on such conversion (the “Conversion Shares”), in such
denominations as may be requested by the Holder, which certificate or
certificates shall be free of restrictive and trading legends (except for any
such legends as may be required under the Securities Act). In lieu of delivering
physical certificates for the shares of Common Stock issuable upon any
conversion of this Note, provided the Company’s transfer agent is participating
in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
program or a similar program, upon request of the Holder, the Company shall
cause its transfer agent to electronically transmit such shares of Common Stock
issuable upon conversion of this Note to the Holder (or its designee), by
crediting the account of the Holder’s (or such designee’s) broker with DTC
through its Deposit Withdrawal Agent Commission system (provided that the same
time periods herein as for stock certificates shall apply) as instructed by the
Holder (or its designee).

 

7

--------------------------------------------------------------------------------

 

 

3.3     Ownership Cap. Notwithstanding anything to the contrary contained
herein, the Holder shall not be entitled to receive shares representing Equity
Interests upon conversion of this Note to the extent (but only to the extent)
that such exercise or receipt would cause the Holder Group (as defined below) to
become, directly or indirectly, a “beneficial owner” (within the meaning of
Section 13(d) of the 1934 Act and the rules and regulations promulgated
thereunder) of a number of Equity Interests of a class that is registered under
the 1934 Act which exceeds the Maximum Percentage (as defined below) of the
Equity Interests of such class that are outstanding at such time. Any purported
delivery of Equity Interests in connection with the conversion of this Note
prior to the termination of this restriction in accordance herewith shall be
void and have no effect to the extent (but only to the extent) that such
delivery would result in the Holder Group becoming the beneficial owner of more
than the Maximum Percentage of the Equity Interests of a class that is
registered under the 1934 Act that is outstanding at such time. If any delivery
of Equity Interests owed to the Holder following conversion of this Note is not
made, in whole or in part, as a result of this limitation, the Company’s
obligation to make such delivery shall not be extinguished and the Company shall
deliver such Equity Interests as promptly as practicable after the Holder gives
notice to the Company that such delivery would not result in such limitation
being triggered or upon termination of the restriction in accordance with the
terms hereof. To the extent limitations contained in this Section 3.3 apply, the
determination of whether this Note is convertible and of which portion of this
Note is convertible shall be the sole responsibility and in the sole
determination of the Holder, and the submission of a notice of conversion shall
be deemed to constitute the Holder’s determination that the issuance of the full
number of Conversion Shares requested in the notice of conversion is permitted
hereunder, and the Company shall not have any obligation to verify or confirm
the accuracy of such determination. For purposes of this Section 3.3, (i) the
term “Maximum Percentage” shall mean 4.99%; provided, that if at any time after
the date hereof the Holder Group beneficially owns in excess of 4.99% of any
class of Equity Interests in the Company that is registered under the 1934 Act
(excluding any Equity Interests deemed beneficially owned by virtue of this Note
and the Warrant), then the Maximum Percentage shall automatically increase to
9.99% so long as the Holder Group owns in excess of 4.99% of such class of
Equity Interests (and shall, for the avoidance of doubt, automatically decrease
to 4.99% upon the Holder Group ceasing to own in excess of 4.99% of such class
of Equity Interests); and (ii) the term “Holder Group” shall mean the Holder
plus any other Person with which the Holder is considered to be part of a group
under Section 13 of the 1934 Act or with which the Holder otherwise files
reports under Sections 13 and/or 16 of the 1934 Act. In determining the number
of Equity Interests of a particular class outstanding at any point in time, the
Holder may rely on the number of outstanding Equity Interests of such class as
reflected in (x) the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission,
as the case may be, (y) a more recent public announcement by the Company or (z)
a more recent notice by the Company or its transfer agent to the Holder setting
forth the number of Equity Interests of such class then outstanding. For any
reason at any time, upon written or oral request of the Holder, the Company
shall, within one (1) Business Day of such request, confirm orally and in
writing to the Holder the number of Equity Interests of any class then
outstanding. The provisions of this Section 3.3 shall be construed, corrected
and implemented in a manner so as to effectuate the intended beneficial
ownership limitation herein contained.

 

8

--------------------------------------------------------------------------------

 

 

3.4     Adjustment of Conversion Price.

 

(a)     Until the Note has been paid in full or converted in full, the
Conversion Price shall be subject to adjustment from time to time as follows
(but shall not be increased, other than pursuant to Section 3.4(a)(i) hereof):

 

(i)     Adjustments for Stock Splits and Combinations. If the Maker shall at any
time or from time to time after the Closing Date (but whether before or after
the Issuance Date) effect a split of the outstanding Common Stock, the
applicable Conversion Price in effect immediately prior to the stock split shall
be proportionately decreased. If the Maker shall at any time or from time to
time after the Closing Date (but whether before or after the Issuance Date),
combine the outstanding shares of Common Stock (including by way of reverse
stock split), the applicable Conversion Price in effect immediately prior to the
combination shall be proportionately increased. Any adjustments under this
Section 3.4(a)(i) shall be effective at the close of business on the date the
stock split or combination occurs.

 

(ii)     Adjustments for Certain Dividends and Distributions. If the Maker shall
at any time or from time to time after the Closing Date (but whether before or
after the Issuance Date) make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in shares of Common Stock, then, and in each event, the
applicable Conversion Price in effect immediately prior to such event shall be
decreased as of the time of such issuance or, in the event such record date
shall have been fixed, as of the close of business on such record date, by
multiplying the applicable Conversion Price then in effect by a fraction:

 

(1)     the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date; and

 

(2)     the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution.

 

(iii)     Adjustment for Other Dividends and Distributions. If the Maker shall
at any time or from time to time after the Closing Date (but whether before or
after the Issuance Date) make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in other than shares of Common Stock, then, and in each
event, an appropriate revision to the applicable Conversion Price shall be made
and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the Holder of this Note shall receive upon conversions
thereof, in addition to the number of shares of Common Stock receivable thereon,
the number of securities of the Maker or other issuer (as applicable) or other
property that it would have received had this Note been converted into Common
Stock in full (without regard to any conversion limitations herein) on the date
of such event and had thereafter, during the period from the date of such event
to and including the Conversion Date, retained such securities (together with
any distributions payable thereon during such period) or assets, giving
application to all adjustments called for during such period under this Section
3.4(a)(iii) with respect to the rights of the holders of this Note; provided,
however, that if such record date shall have been fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed therefor,
the Conversion Price shall be adjusted pursuant to this paragraph as of the time
of actual payment of such dividends or distributions.

 

9

--------------------------------------------------------------------------------

 

 

(iv)     Adjustments for Reclassification, Exchange or Substitution. If the
Common Stock at any time or from time to time after the Closing Date (but
whether before or after the Issuance Date) shall be changed to the same or
different number of shares or other securities of any class or classes of stock
or other property, whether by reclassification, exchange, substitution or
otherwise (other than by way of a stock split or combination of shares or stock
dividends provided for in Sections 3.4(a)(i), (ii) and (iii) hereof), then, and
in each event, an appropriate revision to the Conversion Price shall be made and
provisions shall be made (by adjustments of the Conversion Price or otherwise)
so that the Holder shall have the right thereafter to convert this Note into the
kind and amount of shares of stock or other securities or other property
receivable upon reclassification, exchange, substitution or other change, by
holders of the number of shares of Common Stock into which such Note might have
been converted immediately prior to such reclassification, exchange,
substitution or other change, all subject to further adjustment as provided
herein.

 

(b)     No Impairment. The Maker shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Maker, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 3.4 and
in the taking of all such action as may be necessary or appropriate in order to
protect the conversion rights of the Holder against impairment. In the event the
Holder shall elect to convert this Note as provided herein, the Maker cannot
refuse conversion based on any claim that the Holder or anyone associated or
affiliated with the Holder has been engaged in any violation of law, violation
of an agreement to which the Holder is a party or for any reason whatsoever,
unless, an injunction from a court, or notice, restraining and or adjoining
conversion of this Note shall have issued and the Maker posts a surety bond for
the benefit of the Holder in an amount equal to one hundred fifty percent (150%)
of the Principal Amount of the Note plus any accrued interest the Holder has
elected to convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to the Holder (as liquidated damages) in the event it obtains judgment.

 

10

--------------------------------------------------------------------------------

 

 

(c)     Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of this Note pursuant to this Section 3.4, the Maker at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. The Maker shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note. Notwithstanding the foregoing, the
Maker shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent (1%) of such
adjusted amount.

 

(d)     Issue Taxes. The Maker shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Maker shall not be obligated to
pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.

 

(e)     Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Maker shall pay cash equal such
fractional shares multiplied by the Conversion Price then in effect.

 

(f)     Reservation of Common Stock. The Maker shall at all while this Note
shall be outstanding, reserve and keep available out of its authorized but
unissued Common Stock, such number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of this Note (disregarding for
this purpose any and all limitations of any kind on such conversion). The Maker
shall, from time to time, increase the authorized number of shares of Common
Stock or take other effective action if at any time the unissued number of
authorized shares shall not be sufficient to satisfy the Maker’s obligations
under this Section 3.4(f).

 

(g)     Regulatory Compliance. If any shares of Common Stock to be reserved for
the purpose of conversion of this Note require registration or listing with or
approval of any governmental authority, stock exchange or other regulatory body
under any federal or state law or regulation or otherwise before such shares may
be validly issued or delivered upon conversion, the Maker shall, at its sole
cost and expense, in good faith and as expeditiously as possible, secure such
registration, listing or approval, as the case may be.

 

(h)     Effect of Events Prior to the Issuance Date. If the Issuance Date of
this Note is after the Closing Date, then, if the Conversion Price or any other
right of the Holder of this Note would have been adjusted or modified by
operation of any provision of this Note had this Note been issued on the Closing
Date, such adjustment or modification shall be deemed to apply to this Note as
of the Issuance Date as if this Note had been issued on the Closing Date.

 

11

--------------------------------------------------------------------------------

 

 

3.5     Prepayment Following a Change of Control.

 

(a)     Mechanics of Prepayment at Option of Holder in Connection with a Change
of Control. No later than ten (10) days prior to the consummation of a Change of
Control, but not prior to the public announcement of such Change of Control, the
Maker shall deliver written notice (“Notice of Change of Control”) to the
Holder. At any time after receipt of a Notice of Change of Control (or, in the
event a Notice of Change of Control is not delivered at least ten (10) days
prior to a Change of Control, at any time within ten (10) days prior to a Change
of Control), the Holder may require the Maker to prepay this Note, effective in
conjunction with the consummation of such Change of Control at the COC Repayment
Price by delivering written notice thereof (“Notice of Prepayment at Option of
Holder Upon Change of Control”) to the Maker.

 

(b)     Payment of COC Repayment Price. Upon the Maker’s receipt of a Notice(s)
of Prepayment at Option of Holder Upon Change of Control from the Holder, the
Maker shall deliver the COC Repayment Price in conjunction with the consummation
of the Change of Control; provided that the Holder’s original Note shall have
been so delivered to the Maker.

 

3.6     Inability to Fully Convert.

 

(a)     Holder’s Option if Maker Cannot Fully Convert. If, upon the Maker’s
receipt of a Conversion Notice or as otherwise required under this Note, the
Maker cannot issue shares of Common Stock for any reason, including, without
limitation, because the Maker (x) does not have a sufficient number of shares of
Common Stock authorized and available or (y) is otherwise prohibited by
applicable law or by the rules or regulations of any stock exchange, interdealer
quotation system or other self-regulatory organization with jurisdiction over
the Maker or any of its securities from issuing all of the Common Stock which is
to be issued to the Holder pursuant to this Note, then the Maker shall issue as
many shares of Common Stock as it is able to issue and, with respect to the
unconverted portion of this Note or with respect to any shares of Common Stock
not timely issued in accordance with this Note, the Holder, solely at Holder’s
option, can elect to:

 

(i)     require the Maker to prepay that portion of this Note for which the
Maker is unable to issue Common Stock or for which shares of Common Stock were
not timely issued (the “Mandatory Prepayment”) at a price equal to the number of
shares of Common Stock that the Maker is unable to issue multiplied by the VWAP
on the date of the Conversion Notice (the “Mandatory Prepayment Price”);

 

(ii)     void its Conversion Notice and retain or have returned, as the case may
be, this Note that was to be converted pursuant to the Conversion Notice
(provided that the Holder’s voiding its Conversion Notice shall not affect the
Maker’s obligations to make any payments which have accrued prior to the date of
such notice); or

 

(iii)     defer issuance of the applicable Conversion Shares until such time as
the Maker can legally issue such shares; provided, that if the Holder elects to
defer the issuance of the Conversion Shares, it may exercise its rights under
either clause (i) or (ii) above at any time prior to the issuance of the
Conversion Shares upon two (2) Business Days notice to the Maker.

 

12

--------------------------------------------------------------------------------

 

 

(b)     Mechanics of Fulfilling Holder’s Election. The Maker shall immediately
send to the Holder, upon receipt of a Conversion Notice from the Holder, which
cannot be fully satisfied as described in Section 3.6(a) above, a notice of the
Maker’s inability to fully satisfy the Conversion Notice (the “Inability to
Fully Convert Notice”). Such Inability to Fully Convert Notice shall indicate
(i) the reason why the Maker is unable to fully satisfy the Holder’s Conversion
Notice; and (ii) the amount of this Note which cannot be converted. The Holder
shall notify the Maker of its election pursuant to Section 3.6(a) above by
delivering written notice to the Maker (“Notice in Response to Inability to
Convert”).

 

(c)     Payment of Mandatory Prepayment Price. If the Holder shall elect to have
its Note prepaid pursuant to Section 3.6(a)(i) above, the Maker shall pay the
Mandatory Prepayment Price to the Holder within five (5) Business Days of the
Maker’s receipt of the Holder’s Notice in Response to Inability to Convert;
provided that prior to the Maker’s receipt of the Holder’s Notice in Response to
Inability to Convert the Maker has not delivered a notice to the Holder stating,
to the satisfaction of the Holder, that the event or condition resulting in the
Mandatory Prepayment has been cured and all Conversion Shares issuable to the
Holder can and will be delivered to the Holder in accordance with the terms of
this Note. If the Maker shall fail to pay the applicable Mandatory Prepayment
Price to the Holder on the date that is one (1) Business Day following the
Maker’s receipt of the Holder’s Notice in Response to Inability to Convert, in
addition to any remedy the Holder may have under this Note and the Purchase
Agreement, such unpaid amount shall bear interest at the rate of two percent
(2%) per month (prorated for partial months) until paid in full. Until the full
Mandatory Prepayment Price is paid in full to the Holder, the Holder may (i)
void the Mandatory Prepayment with respect to that portion of the Note for which
the full Mandatory Prepayment Price has not been paid and (ii) receive back such
Note.

 

(d)     No Rights as Stockholder. Nothing contained in this Note shall be
construed as conferring upon the Holder, prior to the conversion of this Note,
the right to vote or to receive dividends or to consent or to receive notice as
a stockholder in respect of any meeting of stockholders for the election of
directors of the Maker or of any other matter, or any other rights as a
stockholder of the Maker.

 

ARTICLE 4

 

4.1     Covenants. For so long as any Note is outstanding, without the prior
written consent of the Holder:

 

(a)     Compliance with Transaction Documents. The Maker shall, and shall cause
its Subsidiaries to, comply with its obligations under this Note and the other
Transaction Documents.

 

(b)     Payment of Taxes, Etc. The Maker shall, and shall cause each of its
Subsidiaries to, promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Maker and
the Subsidiaries, except for such failures to pay that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect; provided, however , that any such tax, assessment, charge or
levy need not be paid if the validity thereof shall currently be contested in
good faith by appropriate proceedings and if the Maker or such Subsidiaries
shall have set aside on its books adequate reserves with respect thereto, and
provided, further, that the Maker and such Subsidiaries will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.

 

13

--------------------------------------------------------------------------------

 

 

(c)     Corporate Existence. The Maker shall, and shall cause each of its
Subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business.

 

(d)     Investment Company Act. The Maker shall conduct its businesses in a
manner so that it will not become subject to, or required to be registered
under, the Investment Company Act of 1940, as amended.

 

(e)     Sale of Collateral; Liens. From the date hereof until the full release
of the security interest in the Collateral, (i) the Maker shall not sell, lease,
transfer or otherwise dispose of any of the Collateral, or attempt or contract
to do so, other than (x) sales of inventory in the ordinary course of business
consistent with past practices and (y) subject to compliance with the provisions
of the Intercreditor Agreement, the sale of the Factored Receivables under the
Factor Documents; and (ii) the Maker shall not, directly or indirectly, create,
permit or suffer to exist, and shall defend the Collateral against and take such
other action as is necessary to remove, any lien, security interest or other
encumbrance on the Collateral (except for the pledge, assignment and security
interest created under the Security Agreement and Permitted Liens (as defined in
the Security Agreement)).

 

(f)     Prohibited Transactions. The Company hereby covenants and agrees not to
enter into any Prohibited Transactions until thirty (30) days after such time as
this Note has been converted into Conversion Shares or repaid in full.

 

(g)     Additional Debt or Equity. The Company shall not be permitted to incur
any other Indebtedness, including the issuance of any subordinated debt or
convertible debt (other than the Note, the Permitted Factor Indebtedness, and
the PistolStar Note) unless (a) otherwise agreed in writing by the Holder, (b)
such Indebtedness represents an unsecured obligation for the deferred purchase
price of assets and the aggregate amount of all such Indebtedness does not
exceed $150,000 in any fiscal year, or (c) unless such debt is unsecured, is
subordinated on terms reasonably acceptable to the Holder and one hundred
percent (100%) of the cash proceeds received by the Company, net of any usual
and customary transaction expenses, exclusive of fees, for such debt are
immediately used to repay the Outstanding Amount. In the event the Company
issues any Equity Interests, unless otherwise agreed to in writing by the
Holder, the Company will direct twenty-five percent (25%) of the proceeds from
such issuance, excluding offering costs or other expenses, to repay the
Outstanding Amount.

 

4.2     Set-Off. This Note shall be subject to the set-off provisions set forth
in the Purchase Agreement.

 

14

--------------------------------------------------------------------------------

 

 

ARTICLE 5

 

5.1     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via email at the email address
specified in this Section prior to 5:00 p.m. (New York time) on a Business Day,
(b) the next Business Day after the date of transmission, if such notice or
communication is delivered via email at the email address specified in this
Section on a day that is not a Business Day or later than 5:00 p.m. (New York
time) on any date and earlier than 11:59 p.m. (New York time) on such date, (c)
the Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses for notice shall be as
set forth in the Purchase Agreement.

 

5.2     Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without reference to
principles of conflict of laws or choice of laws. This Note shall not be
interpreted or construed with any presumption against the party causing this
Note to be drafted.

 

5.3     Headings. Article and section headings in this Note are included herein
for purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

 

5.4     Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Maker to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the holder thereof and shall not, except as
expressly provided herein, be subject to any other obligation of the Maker (or
the performance thereof). The Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Holder and
that the remedy at law for any such breach would be inadequate. Therefore, the
Maker agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at law or in equity, to equitable relief, including but not limited to
an injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

5.5     Enforcement Expenses. The Maker agrees to pay all costs and expenses of
enforcement of this Note, including, without limitation, reasonable attorneys’
fees and expenses.

 

15

--------------------------------------------------------------------------------

 

 

5.6     Binding Effect. The obligations of the Maker and the Holder set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms herein.

 

5.7     Amendments; Waivers. No provision of this Note may be waived or amended
except in a written instrument signed by the Company and the Holder. No waiver
of any default with respect to any provision, condition or requirement of this
Note shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
hereof, nor shall any delay or omission of either party to exercise any right
hereunder in any manner impair the exercise of any such right.

 

5.8     Compliance with Securities Laws. The Holder of this Note acknowledges
that this Note is being acquired solely for the Holder’s own account and not as
a nominee for any other party, and for investment, and that the Holder shall not
offer, sell or otherwise dispose of this Note in violation of securities laws.
This Note and any Note issued in substitution or replacement therefor shall be
stamped or imprinted with a legend in substantially the following form:

 

“NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.”

 

5.9     Jurisdiction; Venue; Service of Process.

 

(a)     Any action, proceeding or claim arising out of, or relating in any way
to this Agreement shall be brought and enforced in the New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York. The Company and the Holder irrevocably submit to the
jurisdiction of such courts, which jurisdiction shall be exclusive, and hereby
waive any objection to such exclusive jurisdiction or that such courts represent
an inconvenient forum. The prevailing party in any such action shall be entitled
to recover its reasonable and documented attorneys’ fees and out-of-pocket
expenses relating to such action or proceeding.

 

16

--------------------------------------------------------------------------------

 

 

(b)     The Maker and the Holder hereby irrevocably waives personal service of
process and consents to process being served in any such action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under the Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.

 

5.10     Parties in Interest. This Note shall be binding upon, inure to the
benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.

 

5.11     Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

5.12     Maker Waivers. Except as otherwise specifically provided herein, the
Maker and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands’ and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Maker liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.

 

(a)     No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.

 

(b)     THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

 

5.13     Definitions. Capitalized terms used herein and not defined shall have
the meanings set forth in the Purchase Agreement. For the purposes hereof, the
following terms shall have the following meanings:

 

(a)     “COC Repayment Price” means, at the time of determination, an amount
equal to 105% of the Outstanding Principal Amount plus all accrued interest
thereon (if any).

 

(b)     “Factor Documents” has the meaning set forth in the Intercreditor
Agreement.

 

17

--------------------------------------------------------------------------------

 

 

(c)     “Factored Receiveables” means those accounts receivable of the Company
which are sold pursuant to, and in accordance with, the Factor Documents,
provided, the aggregate face amount of accounts receivable permitted to be sold
in any calendar quarter does not exceed $500,000 and such sale is otherwise a
“Permitted AR Sale” as defined in the Intercreditor Agreement.

 

(d)     “Indebtedness” means: (i) all obligations for borrowed money; (ii) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, current swap agreements, interest rate hedging agreements,
interest rate swaps, or other financial products; (iii) all capital lease
obligations that exceed $150,000 in the aggregate in any fiscal year; (iv) all
obligations or liabilities secured by a lien or encumbrance on any asset of the
Maker, irrespective of whether such obligation or liability is assumed
(including obligations under the Factor Documents); (v) all obligations for the
deferred purchase price of assets; (vi) trade accounts payable (other than trade
accounts payable in the ordinary course of business unless such accounts payable
are more than ninety (90) days past due, provided, that if an account payable is
more than ninety (90) days past due because the Maker is contesting such account
payable in good faith and has maintained adequate reserves with respect thereto,
such account payable shall not be considered Indebtedness during such period);
(vii) all synthetic leases; (viii) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse) any of the foregoing obligations of any other
person; and (ix) endorsements for collection or deposit.

 

(e)     “Intercreditor Agreement” means that certain Collateral Sharing
Agreement dated as of July 10, 2019 among the Company, the Holder and Versant,
as the same may be amended from time to time in accordance with the terms
thereof.

 

(f)     “Mandatory Default Amount” means an amount equal to twenty percent (20%)
of the outstanding principal amount of this Note and accrued and unpaid interest
hereon on the date on which the first Event of Default has occurred hereunder.

 

(g)     “Outstanding Amount” means, at the time of determination, the
Outstanding Principal Amount plus all accrued interest (if any) plus the
Mandatory Default Amount (if any) earned on or prior to such date plus all other
amounts owing by the Company hereunder.

 

(h)     “Outstanding Principal Amount” means, at the time of determination, the
Principal Amount outstanding after giving effect to any conversions or
prepayments pursuant to the terms hereof.

 

(i)     “Permitted Factor Indebtedness” means all obligations of the Company
owing to Versant under the Factor Documents so long as such obligations are not
incurred in contravention of the Intercreditor Agreement.

 

(j)     “PistolStar Note” means that certain promissory note in the principal
amount of Five Hundred Thousand Dollars ($500,000) payable to Thomas J. Hoey to
be issued in connection with the closing under that certain Securities Purchase
Agreement dated June 6, 2020, by and among the Company, PistolStar, Inc. and
Thomas J. Hoey.

 

18

--------------------------------------------------------------------------------

 

 

(k)     “Trading Day” means a day on which the Common Stock is traded on a
Trading Marking.

 

(l)     “Versant” means Versant Funding LLC.

 

(m)     “VWAP” means, as of any date, the price determined by the first of the
following clauses that applies: (i) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of one share of
Common Stock trading in the ordinary course of business on the applicable
Trading Price for such date (or the nearest preceding date) on such Trading
Market as reported by Bloomberg Financial L.P.; (ii) if the Common Stock is not
then listed on a Trading Market and if the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, the volume
weighted average price of one share of Common Stock for such date (or the
nearest preceding date) on the OTC Bulletin Board, as reported by Bloomberg
Financial L.P.; (iii) if the Common Stock is not then listed or quoted on the
OTC Bulletin Board and if prices for the Common Stock is then reported in the
“Pink Sheets” published by the Pink OTC Markets Inc. (or a similar organization
or agency succeeding to its functions of reporting prices), the most recent bid
price of one share of Common Stock so reported, as reported by Bloomberg
Financial L.P.; or (iv) in all other cases, the fair market value of one share
of Common Stock as determined by an independent appraiser selected in good faith
by the Holder and reasonably acceptable to the Company (in each case rounded to
four decimal places).

 

[Signature Pages Follow]

 

19

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.

 

BIO-KEY INTERNATIONAL, INC.

 

 

By:                                                                            

Name: 

Title: 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

PAYMENT DATES

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

WIRE INSTRUCTIONS

 

 

Name of Bank:

City National Bank

400 Park Avenue

New York, NY 10022

Routing #: 026-013-958 For credit to: Lind Global Macro Fund LP Account #: 
072719565

     

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF CONVERSION NOTICE

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount [and $_____ of accrued interest] of the above Note No. ___ into
shares of Common Stock of BIO-key International, Inc. (the “Maker”) according to
the conditions hereof, as of the date written below.

 

Date of Conversion:

 

Conversion Price:

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Conversion Date:

 

 

[HOLDER]

 

 

 

By:                                                                            
     

Name:

Title:

 

Address:

 

 